DETAILED ACTION
		This is a Corrected Notice of Allowance
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-14 are allowance. 
 	Regarding claims 1, 11-14, the closest prior art recorded Kitano et al. (US 2017/0265081 A1) in view of Mower (US 2016/0226842 A1) teach a wireless communication terminal, comprising: 
 	a control circuit; 
 	a wireless communicator; and 
 	a memory, 
 	wherein the memory is configured to store authentication information received from an access point when the control circuit executes setup processing with the access point by using the wireless communicator,
 	 the control circuit is configured to detect one or more access points by executing scanning using the wireless communicator.
	However, the combination of Kitano and Mower are fail to teach or fairly suggest
 	 the control circuit is configured to determine whether or not a first AP is included in the one or more access points, the first AP being an access point having experience in executing the setup processing with the wireless communication terminal, the first AP being the last access point wirelessly connected to by the wireless communicator, 
 	the control circuit is configured to determine whether or not a second AP is included in the one or more access points, the second AP being an access point in a state of being able to execute the setup processing with the wireless communication terminal, 
 	the control circuit is configured to select any one of a first mode and a second mode by executing selection processing when the wireless communicator does not wirelessly connect to any of the one or more access points, the first mode being an operation mode in which the setup processing is not executed, the second mode being an operation mode in which the setup processing is executed, 
 	the control circuit is configured to prevent the wireless communicator from
 wirelessly connecting to any of the one or more access points when the control circuit selects the first mode in the selection processing and the first AP is not included in the one or More access points, 
 	the control circuit is configured to cause the wireless communicator to wirelessly connect to the first AP on the basis of the authentication information of the first AP stored on the memory and is configured to execute authentication processing with the first AP on the basis of the authentication information of the first AP stored on the memory without executing the setup processing when the control circuit selects the first mode in the selection processing and the first AP is included in the one or more access points, 
 	the control circuit is configured to cause the wireless communicator to transmit setup information to the second AP and is configured to start the setup processing with the second AP by using the wireless communicator regardless of whether or not a user performs a new operation on the wireless communication terminal after the second mode is selected and regardless of whether or not the authentication information is stored on the memory when the control circuit selects the second mode in the selection processing, the setup information indicating that the control circuit is able to execute the setup processing, and 
 	after the setup processing is executed, the control circuit is configured to cause the wireless communicator to wirelessly connect to the second AP with which the control circuit has executed the setup processing and is configured to execute the authentication processing, on the basis of authentication information received from the second AP by the wireless communicator in the setup processing, with the second AP with which the control circuit has executed the setup processing. 

Claims 2-10 are allowance as being dependent directly or indirectly to the independent claim 1

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 	 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/Primary Examiner, Art Unit 2641